Citation Nr: 1527004	
Decision Date: 06/24/15    Archive Date: 06/30/15

DOCKET NO.  12-14 418A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE


Entitlement to service connection for sleep apnea.


WITNESS AT HEARING ON APPEAL

The Veteran 


ATTORNEY FOR THE BOARD

D. Johnson, Counsel



INTRODUCTION

The Veteran served on active duty from November 2001 to October 2004.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a November 2011 rating decision of the Roanoke, Virginia, Regional Office (RO) of the Department of Veterans Affairs (VA).

The Veteran appeared at a hearing before the undersigned Veterans Law Judge in June 2014.  A transcript of the hearing is in the file.

In November 2014, the Board remanded the case for further development, which has been completed.  Stegall v. West, 11 Vet. App. 268, 271 (1998).


FINDING OF FACT

Resolving all doubt in favor of the Veteran, sleep apnea had onset in service.


CONCLUSION OF LAW

The criteria for service connection for sleep apnea have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2014).  



REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for a disability resulting from disease or injury incurred in active service and for in-service aggravation of a preexisting injury or disease.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Generally, the evidence must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred in or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).  

Service treatment records do not show a diagnosis or treatment for sleep apnea.  A post-service private medical record shows a diagnosis of sleep apnea was provided in October 2008, and a CPAP was ordered the following month.

In a statement received in November 2011, the Veteran's wife reported that since August 2004 she had witnessed the Veteran snore loudly, pause breathing, and repeatedly gasp when sleeping.  She also reported that since that time, he had become less active and slept more frequently during the day.

In June 2014, the Veteran testified that prior to leaving service; his wife noted that he stopped breathing periodically during the night.  He also testified that because he and his wife had recently had a baby around the time that he noticed symptoms of fatigue, he assumed it was due to being awake with the baby during the night.

As a current disability and an in-service event have been established, the only remaining requirement is a causal nexus between the two.  

In June 2012, September 2012, and in May 2013, VA examiners provided inadequate nexus opinions regarding the Veteran's current sleep apnea.  

In December 2014, a VA examiner reviewed the claims file, to include the testimony of the Veteran and his wife.  This examiner determined that it was less likely than not that the sleep apnea had onset in service, or was otherwise related to service.  However, the examiner also indicated that the symptoms observed by the Veteran's wife around August 2004 were symptoms of obstructive sleep apnea.  He also noted that the Veteran and his wife indicated that he was referred for a sleep study in either April or May of 2005, and if documentation of such referral (which was not in the claims file) were to be obtained, then it would support the possibility (to the probability of at least as likely as not) that the Veteran's sleep apnea had onset during service.   

In February 2015, the RO contacted the Veteran to obtain medical records of his referral for a sleep study in 2005.  The Veteran indicated that he had contacted the facility in question and was informed that they no longer retained those records as they were outside of their records retention period.

In March 2015, Dr. Soni, the physician treating the Veteran for obstructive sleep apnea, provided a medical nexus opinion.  Dr. Soni indicated that although the Veteran was initially diagnosed with sleep apnea in 2008, he likely had sleep apnea in 2005 based on the symptoms of snoring and apneas that were witnessed by his wife, and the daytime fatigue.  Dr. Soni also noted that the Veteran was referred for a sleep study in 2005, but did not undergo the study due to a lapse in medical insurance.  Dr. Soni further stated that the Veteran likely has had longstanding sleep apnea prior to his official diagnosis and that the timeframe overlapped with his military service. 

The Veteran and his wife have reported a continuity of sleep symptoms that began in service and continued subsequent to discharge from service.  They also assert that shortly after service, the Veteran was referred to undergo a sleep study, but was unable to complete the study due to a lapse in medical insurance coverage.  In its role as a finder of fact, the Board finds their lay accounts are both competent and credible.  

Further, Dr. Soni's March 2015 medical opinion establishes that the symptoms the Veteran experienced in 2004 and in 2005 (i.e. symptoms of snoring, apneas, and daytime fatigue) were actually manifestations of sleep apnea, and that his sleep apnea disorder actually manifested during service.  The December 2014 VA examiner's opinion is also similar in this regard.

When all reasonable doubt is resolved in the Veteran's favor, the evidence for and against the claim is at least in equipoise.  Given the competent lay evidence showing that the Veteran exhibited symptoms of obstructive sleep apnea during service and that these symptoms continued after service (although prior to an official diagnosis) and the favorable private medical opinion, service connection for sleep apnea is warranted.


ORDER

Resolving doubt in favor of the Veteran, service connection for sleep apnea is granted.




____________________________________________
M. N. HYLAND
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


